Citation Nr: 0932124	
Decision Date: 08/26/09    Archive Date: 09/04/09

DOCKET NO.  03-26 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to a higher evaluation for a right thumb 
disability, evaluated as noncompensable prior to August 17, 
2007; and as 10 percent disabling since August 17, 2007.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1979 to November 
1988 and April 1989 to May 2002.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which, in pertinent part 
purported to granted service connection for post operative 
repair of an acute rupture of the ulnar collateral ligament 
of the right thumb (dominant) with a noncompensable 
evaluation.  Service connection with an initial 
noncompensable evaluation had actually been granted for this 
disability in a June 1989 rating decision, effective November 
26, 1988.  The May 2002 decision effectively re-established 
entitlement to compensation after the Veteran's return from 
active duty.  See 38 C.F.R. § 3.654 (2008).

The Veteran appeared at a hearing at the RO before a local 
hearing officer in March 2004.  A transcript of that hearing 
is of record.

In February 2007 and April 2009 the Board remanded the appeal 
for further development.

In August 2007, a VA examiner diagnosed the Veteran with 
ankylosis of the little finger.  The August 2007 VA 
examination constituted an informal claim under 38 C.F.R. 
§ 3.157.  Although the Veteran is service connected for 
posttraumatic arthritis of the little finger, the issue of 
ankylosis or limitation of motion of the little finger has 
not been developed.  Therefore, the claim is referred back to 
the RO for further development.  In so doing, the RO should 
consider any possible implications of 38 C.F.R. § 4.71(a), 
Diagnostic Code 5223 (2002).   

In a March 2008 rating decision, the RO granted an increased 
evaluation for the right thumb disability to 10 percent 
effective August 17, 2007, the date of a VA examination.  
That decision also denied entitlement to a total rating for 
compensation based on individual unemployability.  That 
decision was not appealed.


FINDINGS OF FACT

1.  For the period prior to August 17, 2007, the Veteran's 
right thumb disability did not cause limitation of motion or 
demonstrated weakness.

2.  For the period beginning on August 17, 2007, the 
Veteran's right thumb disability has been manifested by 
limitation of motion with motion possible within two inches 
of the median transverse fold of the palm.  


CONCLUSIONS OF LAW

1.  For the period prior to August 17, 2007, the criteria for 
a compensable initial rating for right thumb disability have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.1, 4.3, 4.7, 4.40, 4.71a, Diagnostic Codes 5224, 5228 (2002 
& 2008).

2.  For the period beginning August 17, 2007, the schedular 
criteria for an initial rating in excess of 10 percent for 
right thumb disability have not been met.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.71a, Diagnostic 
Code 5224, 5228.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126) (West 
2002 & Supp. 2009) redefined VA's duty to assist a veteran in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

At a minimum, adequate VCAA notice in an increased rating 
claim requires that VA notify the claimant that, to 
substantiate such a claim: (1) the claimant must provide, or 
ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life; (2) if the diagnostic code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life 
(such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the claimant; (3) the claimant must be 
notified that, should an increase in disability be found, a 
disability rating will be determined by applying relevant 
diagnostic codes; and (4) the notice must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask VA to obtain) that are relevant 
to establishing entitlement to increased compensation.  
Vazques-Flores v. Peake, 22 Vet. App. 37 (2008).

The Veteran was provided with a March 2005 letter that told 
him that to substantiate the claim he should submit evidence 
that the disability had worsened.  He was provided an October 
2008 letter that told him that he should substantiate the 
claim with evidence of the impact of the disability on 
employment and daily life.  

As discussed below, some of the criteria for rating the thumb 
require specific measurements.  The Veteran did not receive 
VCAA notice on this element, but the June 2003 statement of 
the case provided both the new and old criteria for rating 
the thumb disability.  This information should have put him 
on notice as to what was required.

In a February 2007 letter and in the October 2008 letter, the 
AMC told the Veteran that ratings were assigned using the 
rating schedule, and that the rating schedule provide for 
ratings from 0 to 100 percent.  This effectively informed him 
that ratings were assigned using diagnostic codes.  In 
addition he has received numerous adjudications of the claim 
that discussed applicable diagnostic codes and thereby put 
him on notice that such codes were used in adjudicating his 
claims.  The 2005, 2007, and 2008 letters provided examples 
of the evidence that could be used to substantiate the claim.

All of the notice in this case was provided after the initial 
adjudication of the claim and some of it came in post 
adjudication documents.  The courts have held that VCAA 
notice cannot be provided in post-decisional documents and 
that it must be provide prior to the initial adjudication of 
a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  Timing deficiencies in VCAA notice are, however, 
cured, if the claim is readjudicated in a supplemental 
statement of the case after the notice is received.  Id., see 
Mayfield v. Nicholson, 499 F.3d 1317 (2007).  Here, the claim 
was readjudicated in a May 2009 SSOC.

There has been no allegation, nor does the record suggest, 
prejudice, from the fact that some of the notice came in post 
decisional documents.  See Nicholson v. Sanders, 129 S.Ct. 
1696 (2009).

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, 
including service treatment records, records from various 
federal agencies, and private medical records.  Additionally, 
the Veteran was provided adequate VA examinations in April 
2003 and August 2007 to determine the severity of the right 
thumb disability.  

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.

Legal Criteria - Initial Disability Ratings

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2008).

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the 
severity of the condition.  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The medical as well as industrial history is to be 
considered, and a full description of the effects of the 
disability upon ordinary activity is also required.  38 
C.F.R. §§ 4.1, 4.2, 4.10 (2008).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2008).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  Hart v. Mansfield, 21 Vet. App. 506 
(2007).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

A new law or regulation applies, if at all, only to the 
period beginning with the effective date of the new law or 
regulation.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003). 

In VAOPGCPREC 7-2003, VA's General Counsel held that when a 
new statute is enacted or a new regulation is issued while a 
claim is pending, VA must first determine whether the statute 
or regulation identifies the types of claims to which it 
applies.  If the statute or regulation is silent, VA must 
determine whether applying the new provision to claims that 
were pending when it took effect would produce genuinely 
"retroactive effects."  If applying the new provision would 
produce such "retroactive effects," VA ordinarily should 
not apply the new provision to the claim.  If applying the 
new provision would not produce "retroactive effects," VA 
ordinarily must apply the new provision.  A new law or 
regulation has prohibited "retroactive effects" if it is 
less favorable to a claimant than the old law or regulation; 
while a liberalizing law or regulation does not have 
"retroactive effects."  VAOPGCPREC 7-2003; 69 Fed. Reg. 
25179 (2004).

The General Counsel had previously summarized the proper 
analysis as follows: First, the Board must determine, on a 
case-by-case basis, whether the amended regulation is more 
favorable to the claimant than the prior regulation.  Second, 
if it is more favorable, the Board must, subsequent to the 
effective date of the liberalizing law under 38 U.S.C. 
§ 5110(g), apply the more favorable provision to the facts of 
the case, unless the claimant would be prejudiced by the 
Board's actions in addressing the revised regulation in the 
first instance.  Third, the Board must determine whether the 
appellant would have received a more favorable outcome, i.e., 
something more than a denial of benefits, under the prior law 
and regulation, including for the periods both prior to and 
after the effective date of the change in law.  VAOPGCPREC 3-
2000 (2000); 65 Fed. Reg.  33422(2000) 

The Federal Circuit has created a three-part test to 
determine whether a new law has prohibited retroactive 
effects: (1) "the nature and extent of the change of the 
law;" (2) "the degree of connection between the operation of 
the new rule and a relevant past event;" and (3) "familiar 
considerations of fair notice, reasonable reliance, and 
settled expectations." Princess Cruises v. United States, 397 
F.3d 1358 (Fed. Cir. 2005).  If, under this test, a rule or 
regulation appears to have a retroactive effect, then the 
rule or regulation cannot be applied to cases pending at the 
time of its promulgation.  Rodriguez v. Peake, 511 F.3d 1147 
(Fed. Cir. 2008).

Where the amended regulations expressly provide an effective 
date and do not allow for retroactive application, the 
Veteran is not entitled to consideration of the amended 
regulations prior to the established effective date.  See 
Green v. Brown, 10 Vet. App. 111, 116-119 (1997); see also 38 
U.S.C.A. § 5110(g) and 38 C.F.R. § 3.114 (2006).  

Therefore, the Board must consider the Veteran's claim for an 
increased rating under both the old and new criteria in the 
VA Schedule for Rating Disabilities and the current 
regulations in order to ascertain which version is most 
favorable to his claim, for the period since August 26, 2002, 
and consider the old criteria prior to that date.

Before August 26, 2002, Diagnostic Code 5224 provided a 10 
percent evaluation for favorable ankylosis of the major and 
minor thumb and a 20 percent evaluation for unfavorable 
ankylosis of the major and minor thumb.  38 C.F.R. § 4.71a, 
Diagnostic Code 5224.  

The regulation provided for a rating on the basis of 
favorable ankylosis when motion was possible to within two 
inches of the median transverse fold of the palm, and that an 
inability to bring the finger to within two inches of the 
transverse fold would be rated as unfavorable ankylosis.  See 
note (3) immediately preceding Diagnostic Code 5220.  When 
such motion is possible, the rating will be for favorable 
ankylosis.  Id.  The schedule also suggested that the ability 
to bring the finger to within one inch of the transverse fold 
was not considered disabling.  38 C.F.R. § 4.71a, Note (b) 
(following Diagnostic Code 5223) (it is not clear whether 
this proviso only applied where there was multiple finger 
involvement).

Since August 26, 2002, the rating code differentiates between 
ankylosis and limitation of motion and provides separating 
rating criteria for both.  Diagnostic Code 5224 provides a 10 
percent evaluation for favorable ankylosis of the major and 
minor thumb and a 20 percent evaluation for unfavorable 
ankylosis of the major and minor thumb.  38 C.F.R. § 4.71a, 
Diagnostic Code 5224.  A note directs reviewers to also 
consider whether evaluation as amputation is warranted and 
whether an additional evaluation is warranted for resulting 
limitation of motion of other digits or interference with 
overall function of the hand.  38 C.F.R. § 4.71a, Diagnostic 
Code 5224.

Diagnostic Code 5228, which was added effective August 26, 
2002, provides that limitation of motion of the thumb for the 
minor and major extremities with a gap of less than one inch 
(2.5 cm.) between the thumb pad and the fingers with the 
thumb attempting to oppose the fingers warrants a 
noncompensable evaluation; limitation of motion of the thumb 
with a gap of one to two inches (2.5 to 5.1 cm.) between the 
thumb pad and the fingers, with the thumb attempting to 
oppose the fingers warrants a 10 percent evaluation; and 
limitation of motion of the thumb with a gap of more than two 
inches (5.1 cm.) between the thumb pad and the fingers, with 
the thumb attempting to oppose the fingers  warrants a 20 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5228.

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

The rating criteria which were effective the date of this 
claim, before the August 26, 2002, amendment, are more 
favorable to the Veteran as they provide for a broader 
definition of ankylosis that includes limitation of motion.  
Thus, the Board will apply the regulation prior to August 26, 
2007, to rate the Veteran's disability for all periods of the 
Veteran's claim.  VAOPGCPREC 3-00.

Analysis

Period Prior to August 17, 2007

For the period prior to August 17, 2007, the Veteran's right 
thumb disability was rated noncompensably disabling pursuant 
to 38 C.F.R. § 4.71a, Diagnostic Code 5224 for ankylosis.  

Service medical records from July 3, 1979, through May 5, 
2002, show that in September 1980 the claimant fell 
sustaining a hyperextension and abduction injury to his right 
thumb.  This required surgical repair of the ulnar collateral 
ligament rupture, which was performed shortly after the 
injury had occurred.  The Veteran was treated with a short 
arm thumb spica cast and occupational therapy.  The injury 
resolved without complications or limitation in the range of 
motion.  

In January 2002, the Veteran received a VA contract 
examination for his right thumb disability.  The examiner 
noted the Veteran's history of surgery to repair a right 
thumb injury and stated that the record indicated that the 
Veteran had fully recovered without complication.  At the 
time of the examination, the examiner found that there was 
full range of motion without alteration in the strength of 
the muscle movement and sensory or vascular supply.  The 
Veteran had a good power of grip and the right thumb opposed 
completely to the base of the fifth digit.  

An X-ray taken in connection with the January 2002 VA 
contract examination showed normal appearance of the 
interphalangeal and metacarpal phalangeal joints of the right 
thumb.  

In April 2003, the Veteran received a second VA examination.  
After noting review of the Veteran's medical records and 
history, the examiner stated that there was no limitation in 
range of motion and diagnosed the Veteran with post operative 
rupture of the ulnar collateral ligament of the right thumb 
with some tenderness and a two inch scar present.  

In a March 2004 hearing before a decision review officer at 
the RO, the Veteran stated that he had full range of motion 
in his thumb but that it was difficult to control a pen or 
pencil.   

All other treatment records submitted in connection with the 
Veteran's claims, including treatment records from May 2002 
until August 2007 are negative for treatment of the right 
thumb.  

Although the Veteran reported difficulty controlling a pen or 
pencil while writing, he stated that he had full range of 
motion which was confirmed by two VA examinations.  The 
examinations do not document any weakness, pain, fatigability 
or reports of flare-ups.  Hence, a compensable evaluation is 
not warranted on the basis of functional factors.  38 C.F.R. 
§§ 4.40, 4.45.  The Veteran's subjective reports of 
difficulty controlling a pen or pencil have been noted, but 
the normal grip strength and absence of other factors 
indicative of functional impairment weigh against a finding 
that there was compensable impairment.  As the evidence of 
record is negative for a diagnosis of ankylosis or any 
limitation in range of motion of the right thumb prior to 
August 17, 2007, an increased evaluation is not warranted and 
the claim is denied.  

Under the new rating criteria the claim would be denied as 
the Veteran does not have ankylosis and has no limitation of 
motion, whether to the transverse fold of the palm or to the 
opposite fingers.

Since August 17, 2007

The Veteran received a third VA examination on August 17, 
2007.  The examiner noted review of the Veteran's case file 
and medical records and described in detail the Veteran's 
history of right thumb injury and surgery.  Upon physical 
examination, the examiner found that there was no amputation 
of any part of the digits and that the right little finger 
was ankylosed, flexed at 30 degrees.

The examination revealed that there was no gap between the 
thumb pad and tips of fingers on attempted opposition of 
thumb to fingers but that there was a gap between fingers and 
proximal transverse crease of the hand on maximal flexion of 
the finger.  In terms of the right thumb, the examiner found 
of the MP joint active flexion between 0 to 45 degrees and 
extension from 0 to 70 degrees.  The Veteran reported pain on 
repetitive use and there was additional loss of motion on 
repetitive use from 40 to 45 degrees due to weakness.  
Examination of the right thumb interphalangeal joint revealed 
a full range of motion and no loss of motion after repetitive 
use.  

An X-ray of the right thumb performed in connection with the 
August 2007 VA examination was normal.  

As described above, the rating criteria prior to August 26, 
2002, allowed for an evaluation based on ankylosis or 
limitation in range of motion under Diagnostic Code 5224.  In 
this case, the August 2007 examiner found that motion of the 
right thumb was possible within two inches of the median 
transverse fold of the palm.  As a result, the Veteran was 
eligible to be evaluated with favorable ankylosis under the 
rating criteria in effect at that time.  Favorable ankylosis 
under Diagnostic Code 5224 was rated as 10 percent for both 
the major and minor thumb.  

As there is no evidence of unfavorable ankylosis or evidence 
of a gap of more than two inches between the transverse fold 
of the palm and thumb, an increased evaluation is not 
warranted under the old criteria.

Even under the amended regulations which became effective 
during the pendency of the Veteran's appeal, a 20 percent 
evaluation would not be warranted as the Veteran has no 
ankylosis of the right thumb and has no gap between the thumb 
pad and the fingers.  Although there was a limitation of 
motion on repetitive motion, the evidence does not show that 
these limitations prevented opposition of the thumb to the 
transverse fold or fingers.  Hence, the disability does not 
approximate the criteria for increased ratings at any time 
during the appeal period.  38 C.F.R. §§ 4.7, 4.21.

Total Rating for Compensation Based on Individual 
Unemployability

The United States Court of Appeals for Veterans Claims 
(Court) has recently held that TDIU is encompassed in a claim 
for increased rating or the appeal of an initial rating.  
Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, however, 
the Veteran expressed disagreement with actions taken on both 
the rating and TDIU issues.  In the instant case, the RO 
considered and denied entitlement to TDIU. The Veteran has 
not expressed disagreement with the denial of TDIU.  
Accordingly, there is no pending question of entitlement to 
TDIU.

Extraschedular Rating

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2008).  

The question of an extraschedular rating is a component of a 
claim for an increased rating. See Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996).  Although the Board may not assign an 
extraschedular rating in the first instance, it must 
specifically adjudicate whether to refer a case for 
extraschedular evaluation when the issue either is raised by 
the claimant or is reasonably raised by the evidence of 
record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  

The Veteran's disability is manifested by some loss of motion 
on repetitive motion.  The disability is rated on the basis 
of limitation of motion.  Hence, the rating criteria 
contemplate the current disability.  Referral for 
extraschedular consideration is, therefore, not warranted.








							(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to an initial compensable evaluation for service-
connected limitation of motion of the right thumb prior to 
August 17, 2007, is denied. 

Entitlement to an initial evaluation in excess of 10 percent 
for service-connected limitation of motion of the right thumb 
since to August 17, 2007, is denied. 





____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


